DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 28, 2017, claims 1-15 are now pending for examination in the application.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  Claim 10 depends on cancelled claim 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti (US Pub. No. 20190171438) in view of Chowdhary et al. (US Pub. No. 20190108579).

With respect to claim 1, Franchitti teaches a method comprising:



for a given application cluster of the plurality of application clusters, determining a set of computer configurations of the plurality of computer configurations represented by the given application cluster (“configuration testing,” See Paragraph 467).  Franchitti does not disclose ranking computer configurations.
However, Chowdhary et al. teaches ranking the set of computer configurations based on a distribution of the group of usage metrics and a distribution of a subset of the group of usage metrics associated with each computer configuration of the set of computer configurations (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13); and

based on an application profile and the ranking of the computer configurations, selecting a computer configuration (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) with Chowdhary et al. (product configuration recommendation) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Chowdhary et al. Paragraph(s) 1-5.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 1.  Regarding claim 2, Chowdhary et al. teaches the method of claim 1, wherein the application profile comprises a list of applications of the plurality of applications to be used with the selected computer configuration (“support the functionality described herein may form part of one or more applications executable across any number of servers 402” , See Paragraph 64).

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 2.  Regarding claim 3, Chowdhary et al. teaches the method of claim 2, wherein:



selecting the computer configuration comprises selecting the computer configuration based on the ordering (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13).

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 3.  Regarding claim 4, Chowdhary et al. teaches the method of claim 3, wherein selecting the computer configuration further comprises:

selecting application clusters of the plurality of application clusters which contain the applications of the list (“select a product configuration at an associated optimized price or reject all of the options that are presented. In certain example embodiments,” See Paragraph 45);

determining computer configuration rankings for each of the selected application clusters (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the 

weighting the determined computer configuration rankings based on the ordering indicated by the application profile (“Respective weights may be applied to one or components in the product configuration based on the type of component (e.g., server, storage, hardware, software, service, etc.), the brand of the component, the physical performance characteristics of the component, or the like,” See Paragraph 37); and

combining the weighted determined computer configuration rankings (“Respective weights may be applied to one or components in the product configuration based on the type of component (e.g., server, storage, hardware, software, service, etc.), the brand of the component, the physical performance characteristics of the component, or the like,” See Paragraph 37).

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 1.  Regarding claim 6, Chowdhary et al. teaches the method of claim 1, wherein determining the set of computer configurations represented by the given application cluster comprises:

for a given computer configuration of the plurality of computer configurations, identifying a number of applications of the application cluster associated with the given computer configuration (“one or more alternative product configuration identification module(s) 43,” See Paragraph 56); and



The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 1.  Regarding claim 7, Chowdhary et al. teaches the method of claim 1, wherein the usage metrics comprise metrics representing at least one of processor usage, memory usage or storage usage (“integrate support for QoS (by providing QoS-aware and metrics-driven matchmaking and selection mechanisms and improved efficiency by limiting the search space before the planning process and using graph-based rule optimization), knowledge states, asynchronous services interactions, and derivation of executable composite processes,” See Paragraph 494).

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 1.  Regarding claim 8, Chowdhary et al. teaches the method of claim 1, wherein:

the plurality of computer configuration are associated with a range of prices (“The ranked set of alternative product configurations 106 along with associated optimized pricing may then be presented to the customer, thereby allowing the customer to select an alternative product configuration in lieu of the originally requested product configuration,” See Paragraph 16); and

selecting the computer configuration further comprises selecting the computer configuration based on a selection of a subset of range of prices (“The ranked set of alternative product configurations 106 along with associated optimized pricing may then be presented to the customer, thereby allowing 


With respect to claim 9, Franchitti teaches a non-transitory machine readable storage medium to store instructions that, when executed by a machine, cause the machine to:

access first data representing performance profiles observed from a plurality of applications executing on a plurality of computers, wherein each performance profile is associated with an application of the plurality of applications and a computer model of a plurality of computer models (“orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices,” See Paragraph 621 and “The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS),” See Paragraph 148);

group the plurality of applications based on the performance profiles, wherein each application group is associated with a set of the computer models and associated with a performance profile for the application group (“configuration testing,” See Paragraph 467).  Franchitti does not disclose ranking computer configurations.
However, Chowdhary et al. teaches rank the computer models associated with each application group based on similarities between the performance profiles associated with the computer models and 

based on the ranked computer models and second data representing a characterization of an application use, select a computer model from the computer models (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) with Chowdhary et al. (product configuration recommendation) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Chowdhary et al. Paragraph(s) 1-5.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 9.  Regarding claim 10, Chowdhary et al. teaches the non-transitory machine readable storage medium 

determine a first ranked list of the computer models based on the ranked computer models and the application use (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13);

rank the computer models based on a budget to provide a second ranked list of computer models (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13);

combine the first ranked list and the second ranked list to provide third data representing a third ranked list of the computer models (“The product configuration may be valued by assigning a respective value to each component of the product configuration and combining the individual component values in any suitable manner--including potentially weighting one or more of the individual component values--to obtain a cumulative valuation of the product configuration,” See Paragraph 28); and

select the computer model form the third ranked list of computer models (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the 

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 10.  Regarding claim 11, Chowdhary et al. teaches the non-transitory machine readable storage medium of claim 10, wherein the storage medium stores instructions that, when executed by the machine, cause the machine to:

weight the plurality of computer models based on the budget to provide the second ranked list of computer models (“Respective weights may be applied to one or components in the product configuration based on the type of component (e.g., server, storage, hardware, software, service, etc.), the brand of the component, the physical performance characteristics of the component, or the like,” See Paragraph 37).

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 10.  Regarding claim 12, Chowdhary et al. teaches the non-transitory machine readable storage medium of claim 10, wherein the storage medium stores instructions that, when executed by the machine, cause the machine to:

assign different weights to the first ranked list and the second ranked list and combine the first ranked list and the second ranked list based on the weightings (“The product configuration may be valued by assigning a respective value to each component of the product configuration and combining the individual component values in any suitable manner--including potentially weighting one or more of the 

With respect to claim 13, Franchitti teaches an apparatus comprising:

a processor (processor, See Fig. 1); and

a memory (memory, See Fig. 1) to store instructions that, when executed by the processor, cause the processor to:

access data representing performance profiles observed from a plurality of applications executing on a plurality of computers, wherein each performance profile is associated with an application of the plurality of applications and a computer model of a plurality of computer models (“orchestration and clustering platform to support the deployment or complex enterprise-level intelligent active and/or autonomous business solutions with microservices,” See Paragraph 621 and “The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS),” See Paragraph 148);

cluster the plurality of applications based on the performance profiles to provide a plurality of application clusters, wherein a given application cluster of the plurality of clusters is associated with a group of the computer models and associated with a performance profile for the given application group 
for each computer model of the group of computer models, determine a dissimilarity score for the computer model based on the performance profile associated with the computer model and the performance profile associated with the given application group, wherein the dissimilarity score represents a fit between the computer model and the given application group (“The matching of requests to solutions can be based on scoring. In some embodiments, the scoring is based on (1) a number of matches identified during the querying process, and (2) weights assigned to criterion, terms or portions of the request, where the weights can be user-defined weights,” See Paragraph 133);

rank the computer models of the group of computer models based on the dissimilarity scores (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Paragraph 13); and

select a computer model of the computer models based on the ranking of the computer models and an application profile for the selected computer model (“ranking the alternative product 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) with Chowdhary et al. (product configuration recommendation) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Chowdhary et al. Paragraph(s) 1-5.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: product configurations.  


Claim(s) 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti (US Pub. No. 20190171438) and Chowdhary et al. (US Pub. No. 20190108579) in view of Zhu et al. (US Pub. No. 20050022168).


The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 1.  Regarding claim 5, Franchitti as modified by Chowdhary et al. does not disclose a z-test.
However, Zhu et al. teaches the method of claim 1, wherein ranking the set of computer configurations comprises:



ranking the set of computer configurations based on the z-test statistic (“ranking the alternative product configurations based on one or more of the pricing metrics, and presenting the alternative product configurations to a prospective customer, thereby providing the customer with the option of selecting an alternative product configuration in lieu of the initially requested product configuration,” See Chowdhary et al. Paragraph 13).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) and Chowdhary et al. (product configuration recommendation) with Zhu et al. (discriminatory data patterns) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and Zhu et al. Paragraph(s) 2-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  

The Franchitti reference as modified by Chowdhary et al. teaches all the limitations of claim 13.  Regarding claim 14, Franchitti as modified by Chowdhary et al. does not disclose a z-test.
However, Zhu et al. teaches the  apparatus of claim 13, wherein the memory stores instructions that, when executed by the processor, causes the processor to, determine the dissimilarity score for a given computer model based on a z-test statistic based on the performance profile associated with the given application group and the performance profile associated with the given computer model (“The first level is a k-mean clustering algorithm using the l-correlation dissimilarity measure,” See Paragraph 164).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Franchitti (adaptive modification of networked compute device architectures and associated capabilities) and Chowdhary et al. (product configuration recommendation) with Zhu et al. (discriminatory data patterns) to include ranking computer configurations.  This would have facilitated improved product/system recommendations and productivity.  See Zhu et al. Paragraph(s) 2-15.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  


The Franchitti reference as modified by Chowdhary et al. and Zhu et al. teaches all the limitations of claim 13.  Regarding claim 15, Zhu et al. teaches the apparatus of claim 14, wherein:




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190213660 is directed to SYSTEMS AND METHODS FOR PROVIDING USER-SPECIFIC RESULTS BASED ON TEST-DRIVE OF PRODUCT:   [0023] prediction and clustering algorithms to assess consumer and product data related to a product or service, display suggested products or services to the consumer, and enable the consumer to test drive the suggested products and services. The novel systems and methods employ numerical computations (not replicable by hand in analog) and regression analysis to predict values, and regression analysis and multiclass classification algorithms as well as clustering algorithms to predict categories, in each case in order to demonstrate to the consumer whether and how the consumer's historical financial behaviors and outcomes would be affected as if the consumer had been using the product or service.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS E ALLEN/Examiner, Art Unit 2154